 Case 3:18-cv-01530-N-BN Document 15 Filed 01/04/19             Page 1 of 1 PageID 141


                     IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

ROGER HARRY OLSON, II,                      §
                                            §
       Peitioner,                           §
                                            §
v.                                          §           Civil Action No. 3:18-CV-1530-N
                                            §
USA,                                        §
                                            §
       Respondent.                          §

                                        ORDER

       This Order addresses Petitioner’s Request for Extension of Time filed December 31,

2018. The Court grants the motion. The Petitioner shall file his objections to the findings

and recommendations by January 12, 2019.



       Signed January 4, 2019.



                                                 _________________________________
                                                           David C. Godbey
                                                      United States District Judge




ORDER – SOLO PAGE
